Title: To John Adams from Bernard Hubley, Jr., 18 July 1798
From: Hubley, Bernard, Jr.
To: Adams, John



Respected Sir
Northumd. July 18th, 1798

Inclosed is one of the Newspapers, printed in this Town, wherein you will perceive an Address, from the Second Battn. Fourth Regt. Northumberland County Militia, directed to me;—this I hope & expect will have a good effect as I conceive it will break a knot among such in this County, that ever appeared to be inimicable to Government, at least since the time of the Four Western Counties of this State shewed their disaffection; We have Characters among us, as there is in all parts, such as are stiled Jacobins, I am well assured those in this place, built their strength upon some of those Officers, that Signed the Address, after it was at the Printing Office, before it was published, one of them went to the Office, there seen & read it, and had influence to persuade three of the Officers, to erase their Names, such is the report; I likewise, enclose a Copy, of my Answer to them not yet published, the Printer at this place, only prints once a Week, should it be the wish & request of the Officers, that I should acquaint you of their Attachment &c. I shall not fail Writing you, but I am doubtful respecting it, for the Majority of them, have ever strongly leaned the other way, though we dayly see an alteration for the better in this County.
with the Sincerest Affection / Your Most Obdt. / & / Most Huml Servt.

Berd. Hubley Jur.